ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “gas distribution device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “gas distribution device” (claim 1) shall be interpreted as comprising a showerhead including a plate having a plurality of spaced holes or equivalents thereof in light of Fig. 5 and paragraph [0080].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Michael Ho on 14 Dec 2020 and confirmed as approved on 6 Jan 2021.


Claims
The claims are amended as follows:

1.  (Currently Amended) An apparatus for laterally etching unwanted material from a sidewall of feature on a substrate, the apparatus comprising: 
a reaction chamber comprising a lower chamber region and an upper chamber region; 
a gas distribution device separating the lower chamber region from the upper chamber region; 
an inductively coupled plasma source that generates an inductively coupled plasma in the upper chamber region;
a capacitively coupled plasma source that generates a capacitively coupled plasma in the lower chamber region;
a first inlet for delivering gas phase reactants to the upper chamber region;
a second inlet for delivering gas phase reactants to the lower chamber region;

a controller configured with instructions to be executed by one or more processors to perform: 
(a) 
(b) 
(c) cycling the etching operation of (a) and the deposition operation of (b) until the unwanted material is laterally etched along the entire sidewall of the feature, wherein different iterations of (a) laterally etch the unwanted material from different portions of the sidewall of the feature, wherein different iterations of (b) deposit the protective film over different second portions of the sidewall of the feature, and wherein during at least one iteration of the etching operation in (a), the portion of the sidewall that is laterally etched is directly below the second portion of the sidewall that is covered by the protective film deposited in a previous iteration of (b).

2. (Currently Amended) The apparatus of claim 1, wherein the controller is configured with instructions to be executed by one or more processors to perform a first iteration of (a) before performing a first iteration of (b), such that the first iteration of (a) is performed without the protective film on the sidewall, wherein the portion of the sidewall that is laterally etched in the first iteration of (a) is a top portion of the sidewall.

3. (Currently Amended) The apparatus of claim 2, wherein the controller is configured with instructions to be executed by one or more processors to perform the first iteration of (b) such that the protective film forms on the same portion of the sidewall that was laterally etched in the first iteration of (a).

4. (Currently Amended) The apparatus of claim 3, wherein the controller is configured with instructions to be executed by one or more processors to perform a second iteration of (a) after the first iteration of (b), such that the portion of the sidewall that is laterally 

5. (Currently Amended) The apparatus of claim 2, wherein the controller is configured with instructions to be executed by one or more processors to perform forming the protective film in each iteration of (b) over the portion of the sidewall at which the unwanted material is removed in an immediately previous iteration of (a), such that the protective film always forms in (b) to cover the portion of the sidewall that was just etched in the previous iteration of (a).  

6. (Currently Amended) The apparatus of claim 2, wherein the controller is configured with instructions to be executed by one or more processors to perform removing the unwanted material from the top of the sidewall to the bottom of the sidewall, in that order, as additional iterations of (a) and (b) are performed.  

7. (Currently Amended) The apparatus of claim 6, wherein the controller is configured with instructions to be executed by one or more processors to perform forming the protective film such that it reaches increasingly greater depths along the sidewall as additional iterations of (b) are performed.  

8. (Currently Amended) The apparatus of claim 7, wherein the controller is configured with instructions to be executed by one or more processors to perform forming the protective film using different sets of deposition conditions in different iterations of (b).  

10. (Currently Amended) The apparatus of claim 1, wherein the controller is configured with instructions to be executed by one or more processors to perform a first 

11. (Currently Amended) The apparatus of claim 10, wherein the controller is configuredwith instructions to be executed by one or more processors to perform removing the unwanted material from the bottom of the sidewall to the top of the sidewall, in that order, as additional iterations of (a) and (b) are performed.  
12. (Currently Amended) The apparatus of claim 11, wherein the controller is configured with instructions to be executed by one or more processors to perform forming the protective film such that it reaches increasingly shallow depths along the sidewall as additional iterations of (b) are performed.  

13. (Currently Amended) The apparatus of claim 11, wherein the controller is further configured  with instructions to be executed by one or more processors to perform stripping the protective film from the sidewall after each iteration of (a) and prior to a subsequent iteration of (b), wherein stripping the protective film comprises exposing the substrate to a stripping plasma comprising oxygen.  

14. (Currently Amended) The apparatus of claim 1, wherein the controller is configured with instructions to be executed by one or more processors to perform forming the protective film such that it is a hydrofluorocarbon-based polymeric film.  

15. (Currently Amended)The apparatus of claim 14, wherein the controller is configured with instructions to be executed by one or more processors to perform providing an etching reactant that produces fluorine radicals.  

with instructions to be executed by one or more processors to perform removing metal from the sidewalls, the unwanted material comprising the metal.  
17. (Currently Amended) The apparatus of claim 1, wherein the controller is configured with instructions to be executed by one or more processors to perform removing polysilicon from the sidewalls, the unwanted material comprising the polysilicon.  

18. (Currently Amended) The apparatus of claim 1, wherein the controller is configured with instructions to be executed by one or more processors to perform removing silicon nitride from the sidewalls, the unwanted material comprising the silicon nitride.

19.(Cancelled)
Specification
The title is amended as follows:
PLASMA APPARATUS FOR HIGH ASPECT RATIO SELECTIVE LATERAL ETCH USING CYCLIC PASSIVATION AND ETCHING 
The Specification is amended as follows:
Paragraph [0071] is amended as follows:
[0071] In some embodiments, the stripping operation to remove the protective film may be performed in the same reaction chamber used to perform lateral etching of the sidewalls and deposition of the protective film. In this case, each of the methods of FIGS. 2A and 2B may be wholly performed in a single reaction chamber. In another embodiment, etching and deposition are performed in separate reaction chambers, and the stripping operation is performed in either the reaction chamber used to etch the substrate, or [[thee]]the reaction chamber used to deposit the protective film. In this case, each of the methods of FIGS. 2A and 2B may be performed using two different reaction chambers. In still another embodiment, etching, deposition, and 
Paragraph [0075] is amended as follows:
[0075] The upper chamber region 504 is defined by an upper surface of the gas distribution device 514 and an inner surface of a upper chamber wall 518 (for example a dome-shaped chamber). In some examples, the upper chamber wall 518 rests on a first annular support 521. In some examples, the first annular support 521 includes one or more gas flow channels and/or holes 523 comprising a first inlet for delivering process gas to the upper chamber region 504, as will be described further below. The gas flow channels and/or holes 523 may be uniformly spaced around a periphery of the upper chamber region 504. In some examples, the process gas is delivered by the one or more gas flow channels and/or holes 523 in an upward direction at an acute angle relative to a plane including the gas distribution device 514, although other angles/directions may be used. In some examples, a plenum 534 in the first annular support 521 supplies gas to the one or more spaced gas flow channels and/or holes 523.

Paragraph [0076] is amended as follows:
[0076] The first annular support 521 may rest on a second annular support 525 that defines one or more gas flow channels and/or holes 527 comprising a second inlet for delivering process gas to the lower chamber region 502. In some examples, holes 531 in the gas distribution device 514 align with the gas flow channels and/or holes 527. In other examples, the gas distribution device 514 has a smaller diameter and the holes 531 are not needed. In some examples, the process gas is delivered by the one or more spaced gas flow channels and/or holes 527 in a downward 

Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art Yang et al. (US 2017/0069511 A1) teaches a plasma processing apparatus (Fig. 4, paragraph [0035]-[0048]) including a reaction chamber(100, Fig. 4) having an upper region(104, Fig. 4) and a lower region(102, Fig. 4), gas distribution device (114, Fig. 4), inductively coupled plasma source (140,Fig. 4), capacitively coupled plasma source (comprising substrate support 122, Fig. 4, paragraph [0048]), a first inlet (comprising holes 123, Fig. 4, paragraph [0036]), a second inlet (comprising holes 127, Fig. 4, paragraph [0037]), and a controller (comprising 176, Fig. 4) but fails to disclose or render obvious an apparatus comprising “a controller configured with instructions to be executed by one or more processors to perform …(c) cycling the etching operation of (a) and the deposition operation of (b) until the unwanted material is laterally etched along the entire sidewall of the feature
Regarding claim 1, with respect to additional closest prior art of record Gutsche et al. (US 7,138,677) in view of Blalock (US 5,514,246), Gutsche et al. teaches a method/process comprising laterally etching unwanted material 18, 17, 19a, and 20 (Figs. 5A to 5D) from a sidewall feature on a substrate comprising step  (a) performing an etching operation, wherein the etching operation laterally etches an unwanted material (17 and 18) from a portion of a sidewall (col 13 line 15-22) and a step (b) performing a deposition operation forming a protective film over a second portion of the sidewall of the feature, wherein the protective film is non-conformal such that it is thickest near a top of the sidewall and does not extend all the way to the bottom of the side wall (col 13 line 9-13). Additionally, Blalock teaches a plasma apparatus comprising a reaction chamber (cavity 16, Fig. 1, col 3 line 49) an inductively coupled plasma source (inductive coils 18, Fig. 1, col 3 line 52) and a capacitively coupled plasma source (comprising internal electrode 22 having power source 24, Fig. 1, col 3 line 60-65).
However, Gutsche et al. and Blalock, alone or in combination, fail to disclose or render obvious an apparatus comprising “a controller configured with instructions to be executed by one or more processors to perform …(c) cycling the etching operation of (a) and the deposition operation of (b) until the unwanted material is laterally etched along the entire sidewall of the feature
Further, applicant’s remarks page 9 – 10 for application 15/667551 dated 04 Oct 2018 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716     


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716